Name: Council Regulation (EC) No 1253/96 of 27 June 1996 amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quota for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: chemistry;  fisheries;  industrial structures and policy;  tariff policy
 Date Published: nan

 No L 161 / 144 | EN I Official Journal of the European Communities 29 . 6 . 96 COUNCIL REGULATION (EC) No 1253/96 of 27 June 1996 amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quota for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of certain indus ­ trial and fishery products will remain in the course of 1996 unable to meet the specific requirements of the user industries in the Community; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms; Whereas by Regulation (EC) No 3059/95 (') the Council opened for 1996 Community tariff quotas for certain agri ­ cultural and industrial products; whereas the volume of the quota for glass granulate (Order No 09.2867), and felt tips (Order No 09.2894) should be increased and new tariff quotas at zero rate should be opened, with effect from the entry into force of this Regulation, within the limits of appropriate volumes taking into account of the need not to disturb the markets for such products nor the starting out or development of Community production ; HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 3059/95 the table shown in the Annex shall be amended as follows: 1 . the entries opposite the Order Nos 09.2867 and 09.2894 shall be replaced by the corresponding entries set out in the table in the Annex to this Regulation ; 2. Order Nos 09.2701 , 09.2791 , 09.2933, 09.2934, 09.2935, 09.2936, 09.2937, 09.2938 and 09.2939 and the corresponding entries set out in the table in the Annex to this Regulation shall be added. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1996 . For the Council The President A. MACCANICO (') OJ No L 326, 30. 12 . 1995, p. 19 . 29 . 6 . 96 EN Official Journal of the European Communities No L 161 / 145 ANNEX Order No CN Code Taric code Description Amount of quota Quota duty (%) Quota period 09.2701 ex 0301 92 00 ex 0302 66 00 ex 0303 76 00 10 10 10 Eels (Anguilla spp.) live fresh, chilled or frozen, intended for processing by curing or skinning enterprises or for use in the industrial manufacture of products falling within CN code 1604(a) 4 000 tonnes 0 1 . 7. 1996  30.6. 1997 09.2933 ex 2903 69 90 30 1 ,3-dichlorobenzole 2 600 tonnes 0 1.7  31 . 12. 1996 09.2867 ex 3207 40 90 30 Glass granulate, containing by weight:  73 % or more but not more than 77 % of silicon dioxide,  12 % or more but not more than 18 % of diboron trioxide, and  4 % or more but not more than 8 %, of polyethylene glycol 150 tonnes 0 1.1  31 . 12. 1 996 09.2935 3808 10 10  Gum rosin 50 000 tonnes 0 1.7  31 . 12 . 1996 09.2936 ex 381 5 90 00 60 Catalyst, in the form of powder, consisting of mixed vanadium and phosphorus oxides, containing by weight 0,5 % or less of one of the following elements: lithium, potassium, sodium, cadmium or zinc, for use in the manufacture of maleic anhydride from butane (a) 500 tonnes 0 1.7  31 . 12 . 1996 09.2934 ex 3818 00 10 30 Doped silicon slices for use in the manufacture of solar cells of subheading 8541 40 91 (a) 600 000 pieces 0 1.7  31 . 12 . 1996 09.2937 ex 3818 00 10 40 Doped silicon wafers having a diameter of 200 mm ( ± 0,25 mm) for use in the manufacture of goods of heading 8542(a) 400 000 pieces 0 1.7  31 . 12. 1996 09.2791 ex 3906 99 00 93 Polyvinyl butyral in the form of powder for the production of film for laminated safety glass (a) 2 000 tonnes 0 1.7  31 . 12. 1996 09.2938 ex 7011 20 00 65 Glass face plate of diagonal measurement  604,5 mm ( ±3 mm) and dimension 541 x 340 mm ( ±2 mm),  708 mm ( ± 3 mm) and dimension 633 x 404 mm ( ±2 mm),  812,8 mm ( ± 3 mm) and dimension 725,5 x 463,8 mm ( ±2 mm), for the manufacture of colour cathode ray tubes (a) 257 500 pieces 0 1.7  31 . 12. 1996 No L 161 /146 [ EN ] 29 . 6. 96Official Journal of the European Communities Order No CN Code Tariecode Description Amount of quota Quota duty (%) Quota period 09.2939 8543 89 90 59 Voltage controlled oscillator (VCO), excluding temperature compensating oscillator, consisting of active and passive elements mounted on a preinted circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1012TDK, 1019TDK, MQC403, MQC404, MQE001 , MQE051 , MQE201 , MQE411 , URAE8X956A, URAE8X960A, URAB8, VD2S40, VD2S41 , VD5S07  or other identification markings relating to devices complying with the abovementioned description . 4 300 000 pieces 0 1.7 ­ 31.12. 1996 09.2894 ex 9608 91 00 20 Checks Punti di feltro o altre punte porose per pennini, senza canale interno 180 000 000 0 1 . 1 ­ 31.12. 1996 (a) MÃ ¨ches feutres ouz autres poreuses pour marques, sans canal inteneur